          Case 1:20-cv-01974-AKH Document 78 Filed 04/30/20 Page 1 of 2

                                                                                 Criminal Appeals Bureau
                                                                                        199 Water Street
                                                                                     New York, NY 10038
                                                                                       www.legal-aid.org
                                                                                            Will A. Page
                                                                                           Staff Attorney
                                                                                       T (212) 577-3442
                                                                                       F (646) 616-4024
                                                                                    wpage@legal-aid.org
                                                         April 30, 2020
                                                                                         John K. Carroll
Honorable Alvin K. Hellerstein                                                                President
United States District Court
Southern District of New York                                                            Janet E. Sabel
                                                                                       Attorney-in-Chief
                                                                                 Chief Executive Officer
United States Courthouse
500 Pearl Street, Room 1050                                                         Justine M. Luongo
                                                                                    Attorney-in-Charge
New York, New York 10007                                                              Criminal Practice


VIA ECF                                                                                    David Loftis
                                                                                    Attorney-in-Charge
                                                                                   Post-Conviction and
         Re: Maritza and Yancy Marquez v. Annucci et al.                            Forensic Litigation
                           20 Civ. 1974
             Suggestion of Death of Defendant Joseph Lima

Your Honor:

       Counsel for Plaintiffs respectfully write to ensure that the recently filed purported
suggestion of death (ECF No. 76) does not artificially start a dismissal clock with respect to the
claims asserted against Defendant Joseph Lima.

        As your honor is undoubtedly aware, under Fed. R. Civ. P. 25(a)(1), “within 90 days after
service of a statement noting the death” of a defendant, a motion for substitution must be made
or else the action against the decedent must be dismissed. Rule 25(a)(1); Crichlow v. Fischer,
No. 12 Civ. 7774 (NSR), 2015 WL 678725, at *4 (S.D.N.Y. Feb. 17, 2015). Nevertheless,
because Defendant Lima was a state correctional officer sued in his individual capacity, then,
“under Rule 25(a)(1), the statement of death submitted by the Government is insufficient,” as it
should include “the nam[e] of the executors of the decedent’s estate[.]” Young v. Patrice, 832 F.
Supp. 721, 725 (S.D.N.Y. 1993); cf. Unicorn Tales, Inc. v. Banerjee, 138 F.3d 467, 470 (2d Cir.
1998) (surviving spouse’s “statement of the fact of death was sufficient to trigger Rule 25(a)(1)
despite its failure to identify a legal representative or successor” in a civil commercial litigation).

        Given that this is a Section 1983 action alleging unconstitutional acts on the part of the
State and its actors, and given the statutory framework in place in New York providing
indemnification and representation for such officers, Plaintiffs’ position is that the Attorney
General’s Office should provide the name of the executor of Joseph Lima’s estate. See, e.g.,
Palmer v. Stewart, No. 02 Civ. 4076 (LTS) (GWG), 2003 WL 21279440, at *1 (S.D.N.Y. June
4, 2003) (ordering N.Y.C. Corporation Counsel to investigate the proper executive or
administrator of deceased officer’s estate for a pro se plaintiff).

       Plaintiffs will, of course, file a motion of substitution once that information is provided.
            Case 1:20-cv-01974-AKH Document 78 Filed 04/30/20 Page 2 of 2



    The Marquezes v. Annucci et al. (20 Civ. 1974)                                                             Page 2

        Should the Court have any questions or concerns about this submission, I can be reached
at the contact information below.



Respectfully yours,




Will A. Page (wpage@legal-aid.org)1
Staff Attorney
(212) 577-3442 (office)
(646) 584-9509 (mobile)

Janet E. Sabel
Tomoeh Murakami Tse
THE LEGAL AID SOCIETY
CRIMINAL APPEALS BUREAU
199 Water Street, 5th Floor
New York, New York 10038

Counsel for Plaintiffs


VIA ECF
cc.:      John D. Winter & Christina M. Seda-Acosta (co-counsel for Plaintiffs)
          jwinter@pbwt.com; cseda@pbwt.com

          Jeb Harben, Assistant Attorney General (counsel for Defendants)
          jeb.harben@ag.ny.gov




1
 In light of the COVID-19 crisis, our office is working remotely. Electronic communications or calls to my office
mobile phone are the fastest ways to contact me.
